Case: 3:20-cv-00224-NBB-RP Doc #: 66-17 Filed: 02/02/21 1 of 2 PageID #: 927




                 EXHIBIT 17
               Case: 3:20-cv-00224-NBB-RP Doc #: 66-17 Filed: 02/02/21 2 of 2 PageID #: 928


                                                                                                                       7



                                                                                                                                                     r




                                                                                                                                                                                             sr




                                                                                                                                                                                 A
                                                                                                                                                    th    Ii
                                                                                                                                                                                     J



                                                                                                                                                I        NO1
                                                                                                                                          hr1
                                                                                                                                                                                         A



                                                           i
                  f




                        jiff
                                                     b



                                MS=19111111ITNIMII
                                                     iti




                         Rnii

                                                     limMIT
              MILIN




                                                                   kjy5
                  Mar
                                                               r
                                                                   f      j7




                                                                                                                  yt


                                                                                                                              IR

                                                                            tctsM44




                                                                                                                                                                            44
                                                                          AENt




                                                                           A




                                                                                                                                                               rsior
                                                                                                                                                                       ow
                                                                                                                                   10S1
                                                                                         17756P4 iiatV
                                                                                                         141111




                                                                             Ni
                                                                   MIAS




                                                                          Irk`



                                                                          `ki4

     i

II
                                                                                                                  PANN
                                                                                 11441




                                                                                                                       414s
                                                                          4137




         lb




                                                                                          A                       k




                                                                                                                                                                                                  RASH_2697
